Citation Nr: 1046206	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of head and 
neck injury, with shaking of hands, tremor.

2.  Entitlement to service connection for residuals of infected 
toe.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for residuals of a back 
injury.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to November 
1982.  

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  This matter 
was remanded in January 2010.  A review of the record shows that 
the RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran failed to report for VA 
examinations scheduled on or about February 15, 2008 for the 
purpose of determining the nature and etiology of the Veteran's 
claimed disabilities.  The claims folder contains no notice 
letter reflecting that the Veteran was scheduled for such 
examinations.  A report of contact, dated in June 2008, on an 
unrelated matter, reflects that the Veteran reported he had been 
ill.  Accordingly, the Veteran should be scheduled for VA 
examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current residuals of head 
and neck injury, with shaking of hands, 
tremor.  A copy of the notice of such 
scheduling should be placed in the claims 
folder.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
residuals of head and neck injury, with 
shaking of hands, tremor are related to 
service.  A clear rationale should be 
provided for all opinions rendered.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

	2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current residuals of 
infected toe.  A copy of the notice of 
such scheduling should be placed in the 
claims folder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current residuals of infected toe are 
related to service.  A clear rationale 
should be provided for all opinions 
rendered.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative.

	3.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current right and left 
knee disabilities.  A copy of the notice 
of such scheduling should be placed in the 
claims folder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current right and left knee 
disabilities are related to service.  A 
clear rationale should be provided for all 
opinions rendered.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

	4.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current residuals of a 
back injury.  A copy of the notice of such 
scheduling should be placed in the claims 
folder.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
residuals of a back injury are related to 
service.  A clear rationale should be 
provided for all opinions rendered.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

5.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims of 
service connection for residuals of head and 
neck injury with shaking of hands and 
tremor, residuals of infected toe, a right 
knee disability, a left knee disability, and 
residuals of a back injury.  Unless the 
benefits sought are granted, the Veteran 
should be furnished a supplemental statement 
of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


